        Case: 3:18-cv-00875-jdp Document #: 23 Filed: 04/15/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 QUINCY BIOSCIENCE, LLC,

        Plaintiff,                                      Case No. 3:18-cv-00875-jdp

 v.

 LAST CALL ENTERTAINMENT,
 ANTHONY COSTANZO, THACH LE
 PHARMACENTRAL, VINNIE’S
 VALUABLES, and AMZHealth,

        Defendants.


              NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS
           PHARMACENTRAL, VINNIE’S VALUABLES, AND AMZHEALTH

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Quincy Bioscience, LLC hereby

voluntarily dismisses Defendants Pharmacentral, Vinnie’s Valuables, and AMZHealth from this

action, without prejudice.

       Dated: April 15, 2019.                    Respectfully submitted,

                                                 By: /s/ Sanjay S. Karnik
                                                 Jonathan J. Krit
                                                 Illinois Reg. No. 6201473
                                                 Sanjay S. Karnik
                                                 Illinois Reg. No. 6300156
                                                 AMIN TALATI UPADHYE, LLP
                                                 100 S. Wacker Dr., Suite 2000
                                                 Chicago, IL 60606
                                                 Telephone: (312) 327-3327
                                                 Facsimile: (312) 884-7352
                                                 Sanjay@amintalati.com
                                                 Jonathan@amintalati.com

                                                 Attorneys for Plaintiff,
                                                 Quincy Bioscience, LLC




                                            1
